DETAILED ACTION
The instant application having Application No. 17/170922 filed on 02/09/2021 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matters
Claims 23-42 are allowed. The following is an examiner’s statement of reasons for allowance.

Claims 23, 30, 37 are allowed over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art found any motivation to combine any of the said prior art reference which teach the limitation “wherein the determined number of OFDM symbols is smaller than or equal to a number of OFDM symbols included in a slot; and transmitting, to the wireless device, downlink control information (DCI), including a field including a bit string, wherein the bit string in the field relates to a row index of an allocation table, and wherein the allocation table includes information on a starting OFDM symbol and the number of the OFDM symbols which is smaller than or equal to the number of OFDM symbols included in the slot” with respect to the additional claimed subject matter and in particular the specific boundaries as recited in the claim. It is noted that the closest prior art, Kim et al. (US 2015/0049625 A1) discloses “(par. 0142), the eNB may trigger a desired feedback type index over a PDCCH/EPDCCH according to a feedback type index configuration methods as Table 4 delivered through RRC signaling. In a method to implement such dynamic triggering, a feedback type index requesting CSI feedback may be indicated with 3 bits. That is, in Table 4, 3 bits corresponding to [encoding] of a feedback type index may be contained in DCI. For example, in the case in which DCI contains 100 as bits for a corresponding feedback type index, feedback type index 4 may be requested. In another method to implement dynamic triggering, a bitmap for all feedback type indexes requesting CSI feedback may be used. For example, bitmap 1110001 may indicate that the UE is instructed to feed back feedback type indexes 1, 2, 3, and 7. Herein, bits which may be indicated over a PDCCH are limited, the number of possible combinations among all possible feedback type indexes (through, for example, RRC signaling) may be limited. For example, if available feedback type indexes are restricted to indexes 1, 2, 3 and 7, only two bits may be needed to indicate a feedback type index.”. 

However, Kim fails to disclose at least the claim limitations “wherein the determined number of OFDM symbols is smaller than or equal to a number of OFDM symbols included in a slot; and transmitting, to the wireless device, downlink control information (DCI), including a field including a bit string, wherein the bit string in the field relates to a row index of an allocation table, and wherein the allocation table includes information on a starting OFDM symbol and the number of the OFDM symbols which is smaller than or equal to the number of OFDM symbols included in the slot”. Thus, Kim does not disclose or render obvious the above underlined limitations as claimed. Claims 24-29, 31-36, 38-42 are also allowed since they depend on claims 23, 30 and 37 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publications:
Yang et al. (US 2016/0150462 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463